DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character “71” pertaining to “a central cavity” is mentioned in the description, but is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-5 and 17-19 are objected to because of the following informalities: 
Regarding Claim 4 lines 2-3, “each of the hold down members disposed spaced” should be amended to be “each of the one or more hold down members disposed” for grammatical correctness and clarity.  

Regarding Claim 5 line 2, “each of the hold down members” should be amended to be “each of the one or more hold down members” for grammatical correctness and clarity.

Regarding Claim 17 line 5 and line 8, “each of the hold down members” should be amended to be “each of the pair of hold down members” for grammatical correctness and clarity.

Regarding Claim 18 line 1 and lines 3-4, “each of the hold down members” should be amended to be “each of the pair of hold down members” for grammatical correctness and clarity.

Regarding Claim 19 line 2 and lines 3-4, “each of the hold down members” should be amended to be “each of the pair of hold down members” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smutney et al., (US 2009/0241949).  
Regarding Claim 1, Smutney teaches a container assembly (Fig. 13, (1104)) for holding a medication administration device (Fig. 11, (1100)), the medication administration device (1100) having an actuator (Fig. 11, (1600)) and a non-actuator portion (Fig. 11, (1602)), the container assembly (1104) comprising: 

    PNG
    media_image1.png
    478
    510
    media_image1.png
    Greyscale

a side wall defining a tube (Fig. 11, (112)) extending axially between a closed bottom end (Fig. 14, annotated below, (1104*)) and 

    PNG
    media_image2.png
    404
    780
    media_image2.png
    Greyscale

an upper open end (Fig. 11, annotated, (1104**)) to define a cavity (Fig. 14, seen in (112)), and 
an interior shoulder (Fig. 14, annotated, (112*)) extending continuously along an interior surface of the side wall into the cavity (112), the interior shoulder (112*) axially spaced from the closed bottom end (1104*), and 
a cap (Figs 12-14, (110)) defining one or more hold down members (Fig. 12, annotated, (110*)), the one or more hold down members (110*) being a rigid structure, wherein the cap (110) is movable relative to the side wall between an open position and a closed position (seen in the open position in Fig. 12, and closed position in Fig. 13), wherein in the closed position the cap (110) is sealably engaged with the container assembly (1104) and the one or more hold down members (110*) extends axially beyond the cap (110) in a direction toward the closed bottom end (1104*). 

    PNG
    media_image3.png
    484
    466
    media_image3.png
    Greyscale

Regarding Claim 2, Smutney teaches container assembly of claim 1, wherein an interior surface of the cap (110) and an interior surface of the one or more hold down members (110*) together define a continuous surface (seen in Fig. 12 and Fig. 14).  

Regarding Claim 3, Smutney teaches container assembly of claim 1, having one or more hold down members (110*) extending along radially opposite sides of the cap (seen in Fig. 14, wherein (110*) extends radially downward) to contact said non-actuator portion (1602) when the medication administration device (1100) resides within the cavity (112) of the container assembly (1104).  

Regarding Claim 4, Smutney teaches the container assembly of claim 3, wherein the cap (110) comprises a circumferential flange (seen in Figs 11 and 12, wherein (110) has a circumferential flange extending towards the closed bottom end) extending axially toward the closed bottom end (1104*), each of the hold down members (110*) disposed spaced radially inward relative to the flange (as seen in Figs 11-12).

Regarding Claim 5, Smutney teaches the container assembly of claim 3, wherein the cap (110) comprises a circumferential flange extending axially toward the closed bottom end (seen in Figs 11 and 12, wherein the circumferential flange extends axially downward), wherein each of the hold down members (110*) extends axially beyond the flange (seen in annotated Fig. 12, wherein (110*) extends beyond the circumferential flange of (110)).  

Regarding Claim 6, Smutney teaches the container assembly of claim 5, wherein the one or more hold down members (110*) is spaced radially inward relative to the flange (as seen in Figs 11-12).  

Regarding Claim 7, Smutney teaches the container assembly of claim 1, wherein the cap (110) is coupled to the side wall by a hinged connection (Fig. 14, (514)).  

Regarding Claim 9, Smutney teaches the container assembly of claim 1, wherein the one or more hold down members (110*) includes a single hold down member (Fig. 12, annotated, (110*)).

Regarding Claim 10, Smutney teaches the container assembly of claim 1, wherein the cap (110) comprises a circumferential flange and a latch (Fig. 13, annotated, (110L*)), each extending axially toward the closed bottom end (1104*), wherein said flange extends axially beyond the latch (110L*).

    PNG
    media_image4.png
    380
    463
    media_image4.png
    Greyscale

Regarding Claim 13, Smutney teaches the container assembly of claim 1, further comprising a desiccant disposed within the cavity ([0062] wherein a powdered form of medicament, such as a desiccant, is contained in the reservoir of (1600)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smutney et al., (US 2009/0241949) in view of Brand et al., (US 2009/0107948).
Regarding Claim 8, Smutney teaches the container assembly of claim 7. While Smutney teaches one or more hold down members (110*), Smutney doesn’t explicitly teach wherein the one or more hold members includes two hold down members, wherein the hinged connection is disposed circumferentially between the two hold down members.
In related prior art, Brand teaches a container assembly having a cap (Fig. 5A, (502)) with a hinge member (Fig. 5A, (510)), wherein the cap (502) includes one or more hold down members (indicated at Fig. 5A, (528)) including two hold down members (528), wherein the hinged connection (510) is disposed circumferentially between the two hold down members (seen in Fig. 5A, wherein (510) is circumferentially between (528)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cap of Smutney, to include additional two hold down members, as taught by Brand, for the motivation of showing evidence of tampering when the device is used (Brand [0045]).

Regarding Claim 11, Smutney teaches the container assembly of claim 1, wherein the cap (110) is coupled to the side wall by a hinged connection (Fig. 14, (514)). While Smutney teaches one or more hold down members (110*), Smutney doesn’t explicitly teach the one or more hold down members comprises two hold down members, and the hinged connection is disposed circumferentially between the two hold down members.
In related prior art, Brand teaches a container assembly having a cap (Fig. 5A, (502)) with a hinge member (Fig. 5A, (510)), wherein the cap (502) includes one or more hold down members (indicated at Fig. 5A, (528)) including two hold down members (528), wherein the hinged connection (510) is disposed circumferentially between the two hold down members (seen in Fig. 5A, wherein (510) is circumferentially between (528)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cap of Smutney, to include additional two hold down members, as taught by Brand, for the motivation of showing evidence of tampering when the device is used (Brand [0045]).

Regarding Claim 12, Smutney in view of Brand teaches the modified container assembly of claim 11, wherein the cap (Smutney (110)) includes a latch (Smutney Fig. 13, annotated, (110L*)) disposed circumferentially between the two hold down members (Brand Fig. 5A, (528)) and radially opposite to the hinged connection (in the modified device, wherein the hinged connection of Smutney (514) would still be circumferentially between the two hold down members of Brand (528)).

    PNG
    media_image4.png
    380
    463
    media_image4.png
    Greyscale

Regarding Claim 17, Smutney teaches a container assembly (Fig. 13, (1104)) comprising: 
a closed bottom end (Fig. 14, annotated below, (1104*)), an upper open end (Fig. 11, annotated, (1104**)), and a side wall extending axially between the closed bottom end (1104*) and the upper open end (1104**) to define a cavity (Fig. 14, seen in (112)), 
an interior shoulder (Fig. 14, annotated, (112*)) extending continuously along an interior surface of the side wall, the interior shoulder (112*) axially spaced from the closed bottom end (1104*), and 

    PNG
    media_image2.png
    404
    780
    media_image2.png
    Greyscale

a cap (Figs 12-14, (110)) defining one or more hold down members (Fig. 12, annotated, (110*)), the cap movable relative to the side wall between an open position and a closed position (seen in the open position in Fig. 12, and closed position in Fig. 13) where the cap (110) is coupled to the upper open end, wherein, when the cap (110) is in the closed position, each of the hold down members (110*) extends axially beyond the cap (110) in a direction toward the closed bottom end (1104*).  
While Smutney teaches a cap, Smutney doesn’t explicitly teach the cap defining a pair of hold down members, each of the hold down members being a rigid structure.
In related prior art, Brand teaches a container assembly having a cap (Fig. 5A, (502)) with a hinge member (Fig. 5A, (510)), wherein the cap (502) includes one or more hold down members (indicated at Fig. 5A, (528)) including two hold down members (528), wherein the hinged connection (510) is disposed circumferentially between the two hold down members (seen in Fig. 5A, wherein (510) is circumferentially between (528)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cap of Smutney, to include additional two hold down members, as taught by Brand, for the motivation of showing evidence of tampering when the device is used (Brand [0045]).

Regarding Claim 18, Smutney in view of Brand teaches the modified container assembly of claim 17, wherein each of the hold down members (Brand (528)) extends from the cap along radially opposite sides of the cap (in the modified device, wherein the two hold down members will remain radially opposite sides of the cap, as taught in both Smutney and Brand), and wherein the cap (Smutney (110)) comprises a circumferential flange extending axially toward the closed bottom end (as seen in Smutney Fig. 12), each of the hold down members spaced radially inward relative to the flange and extending axially beyond the flange (in the modified device, wherein as seen in Brand Fig. 5A, the hold down members will still be spaced radially inward relative to the flange and extending axially beyond the flange).

Regarding Claim 19, Smutney in view of Brand teaches the modified container assembly of claim 18, wherein the cap (Smutney (110)) is coupled to the side wall by a hinged connection (Smutney (514)), the hold down members (Brand (528)) are disposed circumferentially away from one another, and the hinged connection (Smutney (514)) is disposed circumferentially between the hold down members (in the modified device, wherein Brand Fig. 5A teaches (510) is circumferentially between (528)).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smutney et al., (US 2009/0241949).
Regarding Claim 14, Smutney teaches the container assembly of claim 13, wherein the desiccant has an annular shape ([0062] wherein a powdered form of medicament, such as a desiccant, is contained in the reservoir of (1600), and can be annularly shaped). 
The instant disclosure describes the “desiccant being annularly shaped” as being merely preferable, and does not describe the “desiccant being annularly shaped” as contributing any unexpected results to the system. As such, parameters such as the “desiccant being annularly shaped” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date that the limitation of the “desiccant being annularly shaped” would be dependent on the actual application of the system and, thus, would be a design choice based on the actual application.

Regarding Claim 15, Smutney teaches the container assembly of claim 14, wherein the desiccant ([0062] wherein a powdered form of medicament, such as a desiccant, is contained in the reservoir of (1600)) extends between the closed bottom end and the interior shoulder (wherein since desiccant is contained within the reservoir, and the reservoir is between the closed bottom and the interior shoulder, it would then be obvious that the desiccant would extend between the closed bottom end and the interior shoulder).

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Smutney teaches the container assembly of claim 15, but does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the desiccant includes an annular notch defined along a radially outer surface of the desiccant, the annular notch configured to receive the interior shoulder when the desiccant is disposed within the cavity.

Regarding Claim 20, Smutney in view of Brand teaches the container assembly of claim 17, further comprising a desiccant disposed within the cavity (Smutney [0062] wherein a powdered form of medicament, such as a desiccant, is contained in the reservoir of (1600)), wherein the desiccant extends between the closed bottom end and the interior shoulder (as it would when contained in the reservoir of (1600)). However, as Smutney in view of Brand does not disclose or render obvious, alone or in combination with the other prior art of record, the desiccant includes an annular notch defined along a radially outer surface of the desiccant, the annular notch configured to receive the interior shoulder when the desiccant is disposed within the cavity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783